ORDER

PER CURIAM.
Shawn Young appeals the judgment denying his Rule 29.151 motion for post-conviction relief without an evidentiary hearing. Young argues that he was denied his right to effective assistance of counsel. We find that the motion court’s findings and conclusions are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).

. All references to Rules are to Missouri Supreme Court Rules (2007).